NO








NO. 12-10-00180-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
RICHARD S. BLAKELEY,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM OPINION
PER
CURIAM
Appellant
Richard Shane Blakeley pleaded guilty to indecency with a child and was
sentenced to fifteen years of imprisonment.  
On
June 15, 2010, Appellant filed a notice of appeal because the trial court did
not respond to his motion for forensic DNA testing.  On that same day, this court notified Appellant, pursuant to Texas Rule of Appellate Procedure 37.2,
that the information received in this appeal does not contain a final judgment
or other appealable order.  Appellant was further informed that the appeal
would be dismissed if the information received in the appeal was not amended on
or before July 15, 2010 to show the jurisdiction of this court.  That deadline
has now passed, and Appellant has not furnished this court with a final
judgment or other appealable order.  
Without
a final judgment or other appealable order, this court has no jurisdiction of
the appeal.  Accordingly, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P. 37.1, 42.3.
Opinion delivered July 21, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)